                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE
 ______________________________________________________________________________

 BRITTANY SELLERS,                         )
                                           )
       Plaintiff,                          )
                                           )
       vs.                                 )     Civil Action No. ________________
                                           )
 ALEX A. CHESNUT,                          )     Jury Trial Demanded
                                           )
       Defendant.                          )
 ______________________________________________________________________________

                                          COMPLAINT


                                        INTRODUCTION

 1.    This action arises out of Defendant Alex A. Chesnut’s (Defendant) violations of the Fair

       Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”) in his illegal efforts to

       attempt to collect a consumer debt from Plaintiff Brittany Sellers (Plaintiff).

                                 JURISDICTION AND VENUE

 2.    Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C. §

       1692k(d).

 3.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) as a substantial part of the

       acts and omissions giving rise to the Plaintiff’s claims occurred here, the Plaintiff resides

       here, and the Defendant transacts business here.

                                               PARTIES

 4.    Plaintiff is a natural person who resides in Hamblen County, Tennessee.




                                    1
Case 2:19-cv-00110-TAV-MCLC Document 1 Filed 06/26/19 Page 1 of 13 PageID #: 1
 5.    Defendant is a natural person who resides in Greene County, Tennessee and is an owner or

       employee of Chesnut Law Office, LLP (Chesnut Law), located at 112 S Main St,

       Greeneville, TN 37743-4922.

                                 FACTUAL ALLEGATIONS

 6.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

 7.    Defendant, acting as an agent for his clients, regularly engages in collection of consumer

       debts by: (a) using instrumentalities of interstate commerce or the mails to communicate

       through telephone calls and collection letters, (b) preparing civil summons and sworn

       affidavits to use in the filing of collection lawsuits, (c) paying filing fees to court clerks

       and process service fees to process servers for filing and serving collection lawsuits, and

       (d) attempting to collect debts in person, all in an effort to collect or attempt to collect

       consumer debts owed or due or asserted to be owed or due another, and is a “debt

       collector” as defined by 15 U.S.C. § 1692a(6).

 8.    Defendant has alleged that Plaintiff incurred an obligation to pay money arising out of a

       transaction in which the money, property, insurance or services which are the subject of

       the transaction are primarily for personal, family or household purposes, and the

       obligation is therefore a “debt” as that term is defined by 15 U.S.C. § 1692a(5), allegedly

       for a deficiency on a vehicle loan originally owed to or serviced by G Finance Inc/AAA

       Used Cars (G Finance) (debt).

 9.    After default, G Finance hired the Defendant to attempt collection of the debt from

       Plaintiff.




                                    2
Case 2:19-cv-00110-TAV-MCLC Document 1 Filed 06/26/19 Page 2 of 13 PageID #: 2
                                   Collection Communications

 10.   A “communication” under the FDCPA means conveying the information regarding a debt

       directly or indirectly to any person through any medium. 15 U.S.C. § 1692a(2).

                                        Collection Lawsuit

 11.   On or about July 30, 2018, Greeneville Collection Service, Inc. (Greeneville Collection)

       drafted and prepared an “Affidavit of Sworn Account” (sworn affidavit) and presented it to

       G Finance which had an individual named Lisa Emmette (Ms. Emmette), an employee or

       agent of G Finance, allegedly signed the sworn affidavit in front of a notary named Pamela

       L. Bowers, an employee of Greeneville Collection.

 12.   On information and belief, after the sworn affidavit was signed by Ms. Emmette,

       Greeneville Collection provided the signed sworn affidavit to the Defendant, who prepared a

       civil summons and signed it before filing the civil summons and sworn affidavit in state

       court on July 31, 2018 (collection lawsuit). Copy filed as exhibit 1 to this Complaint.

 13.   By preparing and signing the civil summons and filing the collection lawsuit against the

       Plaintiff, the Defendant was involved in bringing the action in the form of the collection

       lawsuit against the Plaintiff. See exhibit 1.

 14.   On July 31, 2018, the Defendant or someone in his office filed the collection lawsuit

       against the Plaintiff in state court. See exhibit 1.

 15.   After the collection lawsuit was filed, the state court clerk provided the original and copies

       to the Defendant or someone in his office for service on Plaintiff and the other state court

       defendant in the collection lawsuit. See exhibit 1, p. 1.




                                    3
Case 2:19-cv-00110-TAV-MCLC Document 1 Filed 06/26/19 Page 3 of 13 PageID #: 3
 16.   After receipt from the state court clerk, the Defendant or someone in his office forwarded

       the original and copies to Greeneville Collection, which hired a process server to attempt

       service on Plaintiff and the other state court defendant in the collection lawsuit.

 17.   The civil summons states that G Finance is the state court plaintiff and that the collection

       lawsuit was brought by G Finance “for an account past due and owing in the amount of

       $3570.33, plus court costs in the amount of $150.00 and service of process fees in the

       amount of $52.00.” See exhibit 1, p. 1.

 18.   The civil summons also states: “This is an attempt to collect a debt; and any information

       obtained will be used for that purpose.” See exhibit 1, p. 1.

 19.   The sworn affidavit states that:

               CREDITOR: G FINANCE INC/AAA USED CARS
               DEBTORS(S): MICHAEL GENE BROOKS AND BRITTANY SELLERS
               DATE OF SERVICE: 10/19/2012
               BALANCE: $3570.33
               ACCOUNT #1763
               AGENCY #378166

       See exhibit 1, p. 2.

 20.   The sworn affidavit also states:

               THE UNDERSIGNED, PLAINTIFF OR PLAINTIFF’S
               AUTHORIZED AGENT MAKES OATH BASED ON
               PERSONAL KNOWLEDGE        THAT   THE    ANNEXED
               ACCOUNT IS JUST, DUE AND UNPAID. ALL LAWFUL
               OFFSETS, CREDITS AND PAYMENTS HAVE BEEN
               ALLOWED AND THE CORRECT BALANCE IS SHOWN
               ABOVE FOR SERVICES RENDERED AND/OR GOODS SOLD
               AND DELIVERED TO THE DEBTOR OR ON THE DEBTOR’S
               BEHALF AT THE DEBTOR’S SPECIAL REQUEST.

               TO THE BEST OF MY INFORMATION AND BELIEF, AFTER
               INVESTIGATION OF DEFENDANT’S EMPLOYMENT, I
               HEREBY MAKE AFFIDAVIT THAT THE DEFENDANT IS/IS
               NOT A MEMBER OF A MILITARY SERVICE.




                                    4
Case 2:19-cv-00110-TAV-MCLC Document 1 Filed 06/26/19 Page 4 of 13 PageID #: 4
               BY SIGNATURE BELOW, PLAINTIFF OR PLAINTIFF’S
               AGENT GIVES AUTHORIZATION FOR ALEX A. CHESNUT,
               ATTORNEY AT LAW, TO REPRESENT THEM IN THIS
               MATTER.

       See exhibit 1, p. 2.

 21.   The civil summons and sworn affidavit were filed in connection with collection of the

       debt and in an attempt to collect the debt, and each is a “communication” as defined by

       15 U.S.C. § 1692a(2).

 22.   The collection lawsuit was the initial communication from Chesnut in connection with

       collection of the debt.

 23.   The collection lawsuit sought to collect a consumer debt incurred for personal, family or

       household purposes, and not for business purposes, specifically the alleged balance owed

       for a deficiency on a vehicle loan.

                                          FDCPA CLAIMS

 24.   The FDCPA is a federal statute which regulates debt collectors in the collection of

       consumer debts. See 15 U.S.C. §§ 1692 et seq.

 25.   Congress passed the FDCPA because:

       (a)     Abusive Practices

       There is abundant evidence of the use of abusive, deceptive, and unfair debt collection

       practices by many debt collectors. Abusive debt collection practices contribute to the

       number of personal bankruptcies, to marital instability, to the loss of jobs, and to

       invasions of individual privacy.

       (b)     Inadequacy of Laws

       Existing laws and procedures for redressing these injuries are inadequate to

       protect consumers.



                                    5
Case 2:19-cv-00110-TAV-MCLC Document 1 Filed 06/26/19 Page 5 of 13 PageID #: 5
       (c)    Available Non-Abusive Collection Methods

       Means other than misrepresentation or other abusive debt collection practices are

       available for the effective collection of debts.

       15 U.S.C. §§ 1692 (a), (b), and (c).

 26.   The purpose of the FDCPA is “to eliminate abusive debt collection practices by debt

       collectors, to insure that those debt collectors who refrain from using abusive debt

       collection practices are not competitively disadvantaged, and to promote consistent State

       action to protect consumers against debt collection abuses.” 15 U.S.C. § 1692 (e).

 27.   The Sixth Circuit reaffirmed in Stratton v. Portfolio Recovery Associates, LLC, 770 F.3d.

       443, 448-449 (6th Cir. 2014) that: ‘“The Fair Debt Collection Practices Act is an

       extraordinarily broad statute’ and must be construed accordingly. Frey v. Gangwish, 970

       F.2d 1516, 1521 (6th Cir. 1992)”; see also Currier v. First Resolution Inv. Corp., 762

       F.3d 529, 533 (6th Cir. 2014).

 28.   ‘“Courts must view any alleged [FDCPA] violation through the lens of the ‘least

       sophisticated consumer’—the usual objective legal standard in consumer protection

       cases.’ Gionis v. Javitch, Block, Rathbone, LLP, 238 F. App’x 24, 28 (6th Cir. 2007).

       (internal quotation marks and citations omitted); see also Barany-Snyder v. Weiner, 539

       F.3d 327, 333 (6th Cir. 2008)”. Stratton, supra, at 450.




                                    6
Case 2:19-cv-00110-TAV-MCLC Document 1 Filed 06/26/19 Page 6 of 13 PageID #: 6
       Failure to Send a Notice That Contains the Disclosures Required by 15 U.S.C. § 1692g

 29.      General Sessions Courts always have been and are still recognized as informal courts and

          although the civil summons may be considered a pleading, it is not considered by

          Tennessee courts to be a formal pleading.1

 30.      The FDCPA, 15 U.S.C. §1692g(a)(1), requires that:

                 (a)    Within five days after the initial communication with a
                        consumer in connection with the collection of any debt, a
                        debt collector shall, unless the following information is
                        contained in the initial communication or the consumer has
                        paid the debt, send the consumer a written notice
                        containing

                        --

                 (1)    the amount of the debt;

                 (2)    the name of the creditor to whom the debt is owed;

                 (3)    a statement that unless the consumer, within thirty days
                        after receipt of the notice, disputes the validity of the debt,
                        or any portion thereof, the debt will be assumed to be valid
                        by the debt collector;

                 (4)    a statement that if the consumer notifies the debt
                        collector in writing within the thirty-day period that the
                        debt, or any portion thereof, is disputed, the debt collector
                        will obtain verification of the debt or a copy of a judgment
                        against the consumer and a copy of such verification or
                        judgment will be mailed to the consumer by the debt
                        collector; and

                 (5)    a statement that, upon the consumer’s written request
                        within the thirty-day period, the debt collector will provide
                        the consumer with the name and address of the original
                        creditor, if different from the current creditor.

 1
  Weaver v. Cromer, 392 S.W. 2d 835, 836 (Tenn. App. 1965) (citing Wood v. Hancock, 23 Tenn.
 465, 1844 Tenn. Lexis 138 (Tenn. 1844)). Also see Vinson v. Mills, 530 S.W. 2d 761, 765
 (Tenn. 1975); Ware v. Meharry Medical College, 898 S.W. 2d 181, 185 (Tenn. 1995); Emrick v.
 Moseley, 2014 Tenn. App. LEXIS 448, 2014 WL 3778567 (Tenn. App. 2014).



                                    7
Case 2:19-cv-00110-TAV-MCLC Document 1 Filed 06/26/19 Page 7 of 13 PageID #: 7
 31.   The collection lawsuit states the name of the creditor who allegedly is owed the debt is G

       Finance. See exhibit 1.

 32.   The collection lawsuit states the amount of the debt allegedly owed by the Plaintiff to G

       Finance is $3,570.33. See exhibit 1.

 33.   Within five days after the initial communication in the form of the collection lawsuit, the

       Plaintiff had not paid the debt, and the Defendant failed to send the Plaintiff a written

       notice containing the required disclosures in 15 U.S.C. § 1692g(a)(3) – (5).

 34.   By failing to send the Plaintiff a written notice containing the required disclosures within

       five days after the initial communication by the Defendant in connection with collection

       of the debt in the form of the collection lawsuit, the Defendant violated 15 U.S.C. §

       1692g(a)(3) – (5).

                        Filing Collection Lawsuit on Time-Barred Debt

 35.   Tennessee Code Annotated § 47-2-275 states that:

              (1) An action for breach of any contract for sale must be commenced
              within four (4) years after the cause of action has accrued. By the
              original agreement the parties may reduce the period of limitation
              to not less than one (1) year but may not extend it.

              (2) A cause of action accrues when the breach occurs, regardless
              of the aggrieved party’s lack of knowledge of the breach.

 36.   The cause of action for filing of a lawsuit in an attempt to collect the debt accrued when

       the breach on the sales contract occurred, which was on or before January 29, 2013,

       which was the date G Finance provided the Plaintiff notice of its plan to sell the vehicle

       sold and financed by G Finance. See copy of Notice of Sale of Collateral filed as

       exhibit 2 to this Complaint; Tenn. Code Ann. § 47-2-725(1).




                                    8
Case 2:19-cv-00110-TAV-MCLC Document 1 Filed 06/26/19 Page 8 of 13 PageID #: 8
 37.   No payments were made by the Plaintiff or cosigner to G Finance after the breach of

       contract.

 38.   Nothing in the July 31, 2018 collection lawsuit disclosed that: (a) the collection of the

       debt by the filing of the collection lawsuit against the Plaintiff was barred by the statute

       of limitations, and (b) a partial payment on a time-barred debt restarts the statute of

       limitations clock under Tennessee law. See Graves v. Sawyer, 588 S.W.2d 542, 544

       (Tenn. 1979).

 39.   Defendant knew or should have known that the statute of limitations for collection of the

       alleged debt had expired and/or Defendant willfully or negligently failed to make a

       reasonable investigation as to the date when the alleged debt went into default.

 40.   By filing the lawsuit on a time-barred debt, without having first determined after a

       reasonable inquiry that the limitations period had not expired, Defendant violated 15

       U.S.C. §§ 1692e and 1692f.

 41.   The communications by Defendant in the form of the civil summons and sworn affidavit

       were collection communications in violation of numerous and multiple provisions of the

       FDCPA, including, but not limited to 15 U.S.C. §§ 1692e, 1692e(2)(A), 1692(e)(5),

       1692e(8), 1692e(10), and 1692(f), amongst others.

       False Representation or Implication That Communication is From an Attorney

 42.   The FDCPA prohibits Defendant from representing that a document comes from an

       attorney unless an actual attorney has meaningfully reviewed the document, and any

       documents supporting the allegations in the document.

 43.   Prior to filing the collection lawsuit, Defendant failed to review any of the underlying

       facts or documents supporting the allegations in the civil summons and sworn affidavit,




                                    9
Case 2:19-cv-00110-TAV-MCLC Document 1 Filed 06/26/19 Page 9 of 13 PageID #: 9
        including the date of the breach of the retail installment sales contract (RISC), the date

        the last payment was made by the Plaintiff or cosigner on the RISC, and what other

        collection efforts had already been made, to determine if the Plaintiff was an appropriate

        candidate for a civil suit at the time the collection lawsuit was filed.

  44.   Listing Defendant as G Finance’s attorney on the civil summons and sworn affidavit

        falsely represents or implies to the least sophisticated consumer that an attorney was

        professionally involved in Plaintiff’s file before the collection lawsuit was filed.

  45.   Communications in the form of the civil summons and sworn affidavit were false,

        deceptive, and misleading because they were not “from” an attorney in the meaningful

        sense of the word, and some degree of attorney involvement is required before a

        communication will be considered “from” an attorney within the meaning of the FDCPA.

  46.   Listing Defendant as G Finance’s attorney on the civil summons and sworn affidavit is

        sufficient to give the least sophisticated consumer the false impression that these

        communications were from an attorney who had made a meaningful review of the facts

        alleged in the collection lawsuit prior to it being filed, in violation of 15 U.S.C. §

        1692e(3).

  47.   Upon being served the collection lawsuit, the least sophisticated consumer, may

        reasonably believe that an attorney has reviewed his or her file and has determined that he or

        she is a candidate for legal action.

  48.   Listing Defendant as G Finance’s attorney in the collection lawsuit when he had not been

        meaningfully involved with Plaintiff’s account prior to the filing of the collection lawsuit

        violates 15 U.S.C. §1692e’s prohibition against false, deceptive, or misleading




                                     10
Case 2:19-cv-00110-TAV-MCLC Document 1 Filed 06/26/19 Page 10 of 13 PageID #: 10
        communications because it falsely implies that an attorney, acting as an attorney, is

        involved in collection of the debt.

                                              Summary

  49.   Defendant failed to provide the required notices within five days after the initial

        communication by Defendant in connection with collection of the debt in the form of the

        collection lawsuit, in violation of 15 U.S.C. §§ 1692g(a)(3) – (5).

  50.   Defendant engaged in false, deceptive, misleading, and unfair acts and practices, in

        violation of 15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(3), 1692e(5), 1692e(8), 1692e(10),

        and 1692f, by attempting to collect from Plaintiff with communications in the form of the

        civil summons and sworn affidavit : (1) on a time-barred debt that did not disclose the

        facts that: (a) the collection of the debt by the filing of the collection lawsuit against the

        Plaintiff was barred by the statute of limitations, and (b) a partial payment on a time-

        barred debt restarts the statute of limitations clock under Tennessee law. See Buchanan v.

        Northland Group, 776 F.3d 393 (6th Cir. 2015), and (2) that listed Defendant as G

        Finance’s attorney on the collection lawsuit when he had not been meaningfully involved

        with Plaintiff’s account prior to filing the collection lawsuit, which is sufficient to give

        the least sophisticated consumer the false impression that the collection lawsuit includes

        communications from an attorney, in violation of 15 U.S.C. § 1692e(3). See Kistner v.

        Law Offices of Michael P. Margelefsky, LLC, 518 F. 3d 433 (6th Cir. 2008).

  51.   Defendant’s above-detailed conduct in connection with collection of the debt was

        conduct in violation of numerous and multiple FDCPA provisions including, but not

        limited to the above-cited provisions.




                                     11
Case 2:19-cv-00110-TAV-MCLC Document 1 Filed 06/26/19 Page 11 of 13 PageID #: 11
                                       TRIAL BY JURY

  52.   Plaintiff is entitled to and hereby respectfully demands a trial by jury. US Const. amend.

        7. Fed.R.Civ.P. 38.

                                     CAUSES OF ACTION

                                          COUNT I-X.

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                      15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(3), 1692e(5)
                         1692e(8), 1692e(10), 1692f, 1692g(a)(3) – (5)

  53.   Plaintiff incorporates by reference all of the above paragraphs as though fully stated

        herein.

  54.   The foregoing acts and omissions of Defendant constitutes numerous and multiple

        FDCPA violations with respect to Plaintiff, including, but not limited to each and every

        one of the above-cited FDCPA provisions.

  55.   As a result of the FDCPA violations, Plaintiff is entitled to actual damages pursuant to 15

        U.S.C. § 1692k(a)(1), in an amount to be determined at trial by a jury; statutory damages

        of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and, reasonable attorney’s fees and

        costs pursuant to 15 U.S.C. § 1692k(a)(3) from Defendant.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays that judgment be entered against the Defendant:

                                          COUNT I-X.

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                      15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(3), 1692e(5)
                         1692e(8), 1692e(10), 1692f, 1692g(a)(3) – (5)




                                     12
Case 2:19-cv-00110-TAV-MCLC Document 1 Filed 06/26/19 Page 12 of 13 PageID #: 12
        •    for an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against Defendant

             and for Plaintiff, in an amount to be determined at trial by a jury;

        •    for an award of statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(A) in the

             amount of $1,000.00 against Defendant and for Plaintiff;

        •    for an award of costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

             1692k(a)(3) against Defendant and for Plaintiff; and

        •    for such other and further relief as may be just and proper.

  06/26/19                                       Respectfully submitted,

                                                 BRITTANY SELLERS



                                                 s/      Alan C. Lee
                                                 Alan C. Lee, BPR # 012700
                                                 P. O. Box 1357
                                                 Talbott, TN 37877-1357
                                                 (423) 581-0924
                                                 aleeattorney@gmail.com



                                                 s/      Brent S. Snyder
                                                 Brent S. Snyder, Esq., BPR #021700
                                                 2125 Middlebrook Pike
                                                 Knoxville, TN 37921
                                                 (865) 546-2141
                                                 Brentsnyder77@gmail.com

                                                 Attorneys for Plaintiff




                                     13
Case 2:19-cv-00110-TAV-MCLC Document 1 Filed 06/26/19 Page 13 of 13 PageID #: 13
